 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOSEPH MAR, individually, and on behalf           Case No. 1:19-cv-00786-LJO-BAM
     of other members of the general public
12   similarly situated,                               ORDER RE SECOND STIPULATION TO
                                                       CONTINUE THE DEADLINE TO FILE
13                      Plaintiff,                     MOTION FOR PRELIMINARY
                                                       APPROVAL
14          v.
                                                       (Doc. No. 8)
15   BETTS COMPANY, a California
     corporation; and DOES 1 through 100,
16   inclusive,
17                      Defendants.
18

19          Currently before the Court is the parties’ second stipulation to extend the deadline to file a

20   motion for preliminary approval of their settlement. (Doc. No. 8.) On August 29, 2019, the

21   parties filed a notice of settlement pursuant to Local Rule 160 indicating that class action claims

22   had been settled and requesting a deadline of November 1, 2019, to file a motion for preliminary

23   approval of the settlement. (Doc. No. 4.) On August 30, 2019, the Court set a deadline for the

24   motion of November 1, 2019, as requested by the parties. (Doc. No. 5.) On October 31, 2019,

25   the parties filed a stipulation seeking to extend the deadline to file their motion to December 16,

26   2019, in order to allow them to finalize a long-form settlement agreement. (Doc. No. 6.) The

27   Court granted the parties’ requested extension on November 7, 2019. (Doc. No. 7.) On

28   December 16, 2019, the parties filed a second stipulation to further extend the deadline for a
                                                      1
 1   motion for preliminary approval. (Doc. No. 8.) According to the stipulation, the extension is

 2   requested because the parties “need additional time to finalize the long-form settlement

 3   agreement[.]” (Doc. No. 8.)

 4             Local Rule 144 requires extensions of time to be approved by the Court. L.R. 144(a).

 5   Counsel is required to seek to obtain a necessary extension from the Court as soon as the need for

 6   an extension becomes apparent. Id. at 144(d). Requests for extension of time must set forth the

 7   total period of extensions already obtained by the parties as to the particular matters for which the

 8   extension is sought. Id. at 144(b). “Requests for Court-approved extensions brought on the

 9   required filing date for the pleading or other document are looked upon with disfavor.” Id. at

10   144(d).

11             Here, the parties filed their stipulation for an extension of time on the required filing date

12   for the motion for preliminary approval of their settlement. (Doc. No. 8.) Moreover, the

13   stipulation does not set forth the prior extensions obtained by the parties. (Id.) The stipulation

14   further does not explain why the parties require additional time to finalize their long-form

15   settlement agreement and were unable to do so within the applicable deadline. Nonetheless,

16   based upon the parties’ consent to extension, and in the interest of justice, the Court finds that a

17   limited continuance as requested is warranted and no prejudice will result.

18             Accordingly, IT IS HEREBY ORDERED that the deadline to file a motion for

19   preliminary approval of the parties’ settlement is HEREBY CONTINUED to January 31, 2020.

20   No further extensions of time shall be granted in the absence of a demonstrated showing of good
21   cause, which will be narrowly construed.

22
     IT IS SO ORDERED.
23

24      Dated:       December 19, 2019                            /s/ Barbara    A. McAuliffe            _
                                                              UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                          2
